Citation Nr: 0502587	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  04-00 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a skin 
disorder.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from September 1967 to August 
1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated October 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.      

  
FINDING OF FACT

The evidence of record is essentially unchanged since the 
December 1998 rating decision denying the veteran's request 
to reopen his service connection claim for a skin or liver 
disorder, to include as secondary to exposure to herbicides.  


CONCLUSION OF LAW

The evidence received since the December 1998 rating decision 
is not new and material, and the claim for service connection 
for skin condition as secondary to exposure to herbicides is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1100, 
20.1105 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In specific compliance with Quartuccio, and in response to 
the veteran's request to reopen his claim for service 
connection, the RO advised the veteran by letter dated in 
August 2002 of the evidence that would substantiate the 
request to reopen, and the responsibility for obtaining the 
evidence.  The veteran was later provided with a copy of the 
original rating decision dated in October 2002 setting forth 
the general requirements of then-applicable law pertaining to 
a claim for service connection.  In December 2003, the 
veteran was provided with the Statement of the Case, which 
reiterated the general requirements found in the rating 
decision, and which provided the general requirements for a 
request to reopen a claim.  

Because the veteran had been continually apprised for 
approximately 4 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained within its previous 
advisements, the RO obtained the veteran's service medical 
records and VA medical records.  VA also requested and 
obtained medical records reflecting private medical care 
received by veteran from a private physician.  VA even 
afforded the veteran a personal hearing before the Board, 
which the veteran initially accepted.  The veteran later 
decided to forgo the hearing, however.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  All records were reviewed by the RO prior 
to its rating decision.            

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991)(strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

II.	The Veteran's Request to Reopen his Claim for Service 
Connection for Skin Condition as Secondary to Exposure 
to Herbicides.   

Background:

The veteran served in Vietnam from June 1968 to June 1969.  
Service medical records show that while stationed in Germany 
in October 1969, the veteran was evaluated by medical 
personnel for complaints of eczema on the left little finger.  
No further treatment is shown in the service medical records 
for a skin condition.  The separation examination of May 6, 
1970 revealed examination of the skin as normal, and notes a 
skin infection of the left hand with full recovery.  
Reflecting this, the veteran did mark a block on the report 
indicating that he had had a skin disorder.     

Between August 1988 and October 2002, the veteran filed 
several service connection claims for skin disorder secondary 
to herbicide exposure.  Repeatedly, the RO denied the 
veteran's claims because the claimed skin ailments were not 
presumed to be related to service in Vietnam, and because of 
the lack of evidence of a chronic in-service skin disorder.  

In August 1988, the veteran filed a service connection claim 
for a skin condition secondary to Agent Orange.  In October 
1988, the RO denied this claim, citing lack of evidence of 
treatment of a chronic skin condition while in service.  The 
RO further stated that the veteran's in-service skin 
infection of the left hand was considered to have been acute 
and transitory.  

In April 1994, the RO again addressed the veteran's claim to 
service connection for a skin condition secondary to 
herbicide exposure.  Again, the RO denied the claim due to 
the lack of evidence of a chronic in-service skin disability, 
or present residuals thereof.  In this decision, the RO 
considered a pathology report dated January 1989 reflecting a 
biopsy of the dorsum of the veteran's hand.  The report notes 
a microscopic diagnosis of colloid milium, and a clinical 
diagnosis of photo dermatitis, lichenification, and sclerotic 
edema.  Moreover, under "microscopic description," this 
report states "There are well circumscribed aggregates of 
elastotic material."  

The veteran later amended his claim to service connection for 
skin condition to include as secondary to Porphyry Cutanea 
Tarda.  In December 1994, and again in April 1995, the RO 
denied this claim because service records were negative for 
treatment of this condition while in service.  The RO listed 
the skin ailments for which the veteran had been treated 
since discharge, noting that none of the ailments had been 
shown to be diseases secondary to herbicide exposure.   

The veteran appealed this decision to the Board.  In 
September 1996, the Board found that no current skin 
pathology had been shown to be related to service, and 
therefore decided that the veteran had not submitted evidence 
of a well-grounded claim.  

In August 1996, the veteran again claimed service connection 
for a skin disorder, this time claiming service connection 
for photo dermatitis as secondary to herbicide exposure.  In 
September 1997, the RO denied this claim.  Two months later, 
in another rating decision dated November 1997, the RO again 
denied the veteran's service connection claim for skin 
disorder to include as related to herbicide exposure.  

In July 1998, the veteran requested to reopen his claim for 
service connection for skin disorder, to include as secondary 
to exposure to herbicides.  In December 1998, the RO denied 
this request for lack of new and material evidence.  

The veteran again claimed service connection in July of 2000.  
In statements in support of his claim, received in February 
2001 and January 2002, he again noted the skin ailments 
listed on his January 1989 pathology report.  In a statement 
in support of his claim received in September 2002, he noted 
that sunshine and cold weather irritate his skin, and that 
his skin "bust" at the "slightest touch." 

After consideration of this information, the RO denied the 
veteran's request to reopen his service connection claim in 
October 2002.     

Analysis:

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date (July 2000), the law in effect when the 
claim was filed is applicable.  That is the standard 
discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

In the latest rating decision, dated October 2002, the RO 
chose not to reopen the veteran's claim, citing the veteran's 
failure to submit new and material evidence since the 
previous rating decision in December 1998.  The Board must 
now make its own determination on this issue.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Based on the grounds stated for the denial in the December 
1998 rating decision, new and material evidence would consist 
of medical evidence showing a link between the veteran's 
asserted skin disorder and military service.  The Board has 
carefully reviewed the evidence received since December 1998.  
The Board cannot conclude that the evidence submitted by the 
veteran since December 1998 constitutes new and material 
evidence to reopen his service connection claim for skin 
disorder as secondary to herbicide exposure. 

Since December 1998, he has submitted no new and material 
evidence showing that he has a skin ailment listed as a 
disease associated with exposure to certain herbicide agents 
utilized in Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2003).  Since 
December 1998, moreover, he has submitted no new and material 
evidence showing that he incurred in service a chronic skin 
disorder that now constitutes a present disability.    

Though he has repeatedly stated since December 1998 that he 
had been diagnosed with photo dermatitis, colloid milium, and 
sclerotic edema, he has not shown how these skin disorders 
relate to active service.  Moreover, this information had 
already been considered in previous rating decisions, 
including the December 1998 rating decision.  

The Board would further point out that while the veteran's 
recent statements in support of his claim may contain 
assertions regarding the effect that heat and cold weather 
have on his hands, as a lay person, the veteran's statements 
as to the existence of current disability associated with 
skin disorders related to service are of little or no weight.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for skin disorder remains 
denied.  

  

                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


